Citation Nr: 0733333	
Decision Date: 10/24/07    Archive Date: 11/02/07	

DOCKET NO.  04-40 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Cheyenne, Wyoming, that granted service connection 
for diabetes mellitus associated with herbicide exposure and 
assigned a 20 percent disability rating, effective January 
30, 2002, the date of receipt of the veteran's claim for 
disability benefits.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the duty to assist a veteran in 
the development of facts pertinent to a claim may, under 
appropriate circumstances, include the duty to conduct a 
thorough and contemporaneous medical examination, one which 
takes into account consideration of all the evidence of 
record.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The record 
reveals the veteran has not been accorded an examination for 
rating purposes for several years.  At the time of an 
examination by VA in October 2004, the most recent medical 
report of record, the focus of the examination was on heart 
disease.  With regard to diabetes mellitus, it was noted that 
the veteran "is on Insulin and oral medication."  In his 
substantive appeal dated within a week following the 
aforementioned examination, the veteran stated he had been 
taking Insulin for several years and was getting at least two 
injections a day.  He claimed that his diabetes did not allow 
him to participate in normal activities and he stated that 
his diet was "seriously restricted" to help control the 
disease.

The Board also notes the veteran has not been sent a 
development letter by VA with regard to VA's duties to notify 
and assist him for several years.  There have been changes 
with regard to notification and assistance requirements since 
then and a remand for further procedural development as well 
as substantive development is therefore in order.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  Development contemplated by the 
Veterans Claim Assistance Act of 2000 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
pertaining to his claim for an increased 
initial rating.  He should be 
specifically advised to provide any 
evidence in his possession that pertains 
to the claim.

2.  Any and all available records of 
medical treatment dating from 2004 for 
diabetes should be obtained and 
associated with the claims folder.

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the current nature and extent of 
impairment attributable to his diabetes.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  The examiner must annotate 
the report that the claims file was in 
fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any indicated special tests and studies 
should be accomplished.  The examination 
should identify the limitation of 
activity imposed by the diabetes with a 
full description of the impact of the 
manifestations upon the veteran's 
ordinary activities.  To the extent 
possible, the examiner should evaluate 
whether the diabetes alone restricts the 
regulation of activities.  It should also 
be indicated whether the diabetes 
required Insulin, a restricted diet, 
and/or causes episodes of ketoacidosis or 
hypoglycemic reactions.  Any opinion 
expressed should be accompanied by a 
complete rationale.

4.  VA should then readjudicate the claim 
based on all the evidence of record.  If 
the benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.

Then, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise noted.  By this REMAND, the Board 
intimates no opinion as to any outcome warranted.  No action 
is required of the veteran unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



